
	
		I
		112th CONGRESS
		2d Session
		H. R. 4921
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Gene Green of
			 Texas introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Tertiobutyl catechol
		  flakes.
	
	
		1.Tertiobutyl catechol
			 flakes
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Tertiobutyl catechol flakes or tertiobutyl catechol with 85%
						water or methanol (CAS No. 98–29–3) (provided for in subheading
						2907.29.90).FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
